Citation Nr: 1606318	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-25 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection for bilateral hearing loss.  

The Veteran's service treatment records (STRs) contain results from hearing tests conducted upon entry and separation from service that, while demonstrating normal hearing, show significant threshold changes in the left ear.  

The Veteran underwent a January 2010 VA examination in which the examiner found that the separation examination revealed normal hearing for all thresholds.  In addition, citing an Institute of Medicine conclusion that there are no longitudinal studies supporting the basis of delayed onset of hearing loss, the examiner found no scientific basis to support that theory.  Based on this rationale, the examiner opined that hearing loss is "less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma."  

The Board finds that the January 2010 VA examination report is incomplete as the examiner did not address the apparent significant threshold shifts between the entrance and separation examinations.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).  On remand, further examination is needed and the VA examiner should provide a clear opinion regarding the etiology of any bilateral hearing loss found.

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any bilateral hearing loss.  38 U.S.C.A. § 5103A(d) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any hearing loss which is present.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any bilateral hearing loss, that should be stated.  The examiner must provide the following opinion:

Is it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss had its onset in service or is otherwise related to any incident of service, to include conceded noise exposure working as a maintenance mechanic during service? 

The examiner must discuss the significance, if any, of the apparent 20 decibel threshold shift during service in the left ear at 4000 Hertz.

2.  Then, readjudicate the claim for service connection for bilateral hearing loss disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

